Citation Nr: 0811454	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  97-14 963	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for chronic myelogenous 
leukemia secondary to occupational exposure to ionizing 
radiation, or, alternatively, secondary to exposure to 
chemicals and paints.

2.  Entitlement to service connection for a gastrointestinal 
disorder secondary to occupational exposure to ionizing 
radiation, or, alternatively, secondary to exposure to 
chemicals and paints.

3.  Entitlement to service connection for severe headaches 
secondary to occupational exposure to ionizing radiation, or, 
alternatively, secondary to exposure to chemicals and paints.

4.  Entitlement to service connection for a stomach disorder 
with nausea secondary to occupational exposure to ionizing 
radiation, or, alternatively, secondary to exposure to 
chemicals and paints.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
September 1966, from July 1972 to May 1978, and from August 
1979 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, denied service connection for 
myelogenous leukemia, hearing loss, gastrointestinal 
condition, severe headaches and stomach condition (nausea).  
In a notice of disagreement, the veteran amended his service 
connection claims so as to include consideration of exposure 
to ionizing radiation, chemicals, and paints.

The Board remanded the case for development in July 1999 and 
again in November 2004; it is once more before the Board for 
appellate consideration. 


FINDINGS OF FACT

1.  Competent evidence of exposure to ionizing radiation 
during active service has not been submitted; the veteran did 
not participate in a "radiation-risk activity."  

2.  Competent evidence tending to link chronic myelogenous 
leukemia with active service, including exposure to chemicals 
and paints, has not been submitted.

3.  Competent evidence tending to link a stomach disorder or 
any other gastrointestinal disorder with active service, 
including exposure to chemicals and paints, has not been 
submitted.

4.  Competent evidence tending to link severe headaches with 
active service, including exposure to chemicals and paints, 
has not been submitted.


CONCLUSIONS OF LAW

1.  Chronic myelogenous leukemia was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.304, 3.307, 3.309, 3.311, 3.317 (2007).

2.  A gastrointestinal disorder, including a stomach disorder 
with nausea, was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.317 (2007).

3.  A disability manifested by severe headaches was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating VA benefits claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative of any information and any medical or lay 
evidence that is necessary to substantiate each claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b) (1).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that upon 
receipt of a service connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, all elements of the claim, 
including notice of what is required to establish service 
connection and that if service connection is awarded, a 
disability rating and an effective date for the award will be 
assigned.  Although the notices provided do not address 
either the rating criteria or effective date provisions that 
are pertinent to the claims, such errors are not unfairly 
prejudicial, given that the service connection claims will be 
denied below and no disability rating or effective date will 
be assigned.  

VA's duty to notify the claimant of all elements of service 
connection was not satisfied prior to the initial unfavorable 
decision by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, a timing error is cured by issuing a 
compliant notice followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to RO adjudication, the 
timing problem can be cured by a Board Remand for issuance of 
sufficient notice followed by readjudication of the claim); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of compliant notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), is 
sufficient to cure a timing defect).  

The Board remanded the case in November 2004.  VA's duty to 
notify was satisfied by way of a letter sent to the claimant 
in December 2004 that fully addressed all four notice 
elements.  The letter informed the claimant of what evidence 
was required to substantiate the claims and of the claimant's 
and VA's respective duties for obtaining evidence.  The 
claimant was also asked to submit evidence and/or information 
in his possession.  Although the notice letter was not sent 
before the initial RO decision, this error was not unfairly 
prejudicial to the claimant because the Board remanded the 
case in order that such notice could be accomplished.  The 
claimant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond and the RO has readjudicated the 
claims in an SSOC issued in October 2007.  For these reasons, 
Board adjudication is not unfairly prejudicial to the 
claimant, as the timing error did not affect the essential 
fairness of the adjudication.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that adequate notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision.  In the present case, the 
decision that is the basis of this appeal was decided and 
appealed prior to the enactment of the § 5103(a) 
requirements.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial decision, the RO did not err in not 
providing such notice.  Rather, the claimant has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In addition to providing certain notices to the claimant, VA 
has a duty to assist a claimant in the development of the 
claim.  This duty includes assisting in locating service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to claims for benefits, VA must consider: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was afforded an examination to 
determine the nature and etiology of claimed disorders.

Because all necessary development has been accomplished, 
Board review may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
RO has obtained all pertinent medical records.  The veteran 
informed VA in October 2006 that he would submit evidence of 
his claimed radiation exposure.  He did not do so, however.  
Neither the claimant nor his representative has identified 
and the record does not otherwise indicate that additional 
evidence exists.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).


Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(b), combat veterans are 
afforded a relaxed evidentiary standard for service 
connection, but, because the veteran was not in combat, he 
will not be afforded this consideration.  

Where a veteran served at least 90 days during a period of 
war or after December 31, 1946, and listed chronic diseases, 
such as leukemia and peptic ulcers, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease will be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Except as otherwise provided, VA shall pay compensation to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of this Section, provided 
that such disability: (i) Became manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (ii) By history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  (2)  For purposes of this Section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, nonmedical indicators that 
are capable of independent verification.  (3) For purposes of 
this Section, disabilities that have existed for 6-months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 U.S.C.A. § 1117 (West 
Supp 2002); 38 C.F.R. § 3.317 (2007).

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) Fatigue; 
(2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) sign 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) menstrual disorders.  
38 C.F.R. § 3.317(b) (2007).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War or if there was affirmative evidence of a supervening 
condition or if the illness is the result of the veteran's 
own willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c) (2007).

Service incurrence or aggravation of a disease claimed due to 
exposure to ionizing radiation may be presumed under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for certain 
diseases, if certain requirements are met, to include the 
veteran's participation in a "radiation-risk activity."

The term "radiation-risk activity" includes onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946; and, internment 
as a prisoner of war in Japan (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending on July 1, 1946. 38 
C.F.R. § 3.309(d) (2002).  

The veteran does not contend that he participated in a 
"radiation-risk activity."  Rather, he claims exposure to 
ionizing radiation while serving aboard Navy vessels that 
might have contained radioactive materials.  Of his claimed 
disabilities, only one of them, leukemia, is a listed 
radiogenic disease.  38 C.F.R. § 3.311 (b).

Because a listed radiogenic disease (any form of leukemia 
except chronic lymphatic (lymphocytic) leukemia) is shown to 
have arisen in November 1995, but not within a presumptive 
period set forth at §§ 3.307 and 3.309, and because it is 
contended that the disease resulted from exposure to ionizing 
radiation, VA is required to obtain a dose estimate.  
38 C.F.R. § 3.311(a).  

In July 2006, the Naval Dosimetry Center reviewed the Navy's 
radiation exposure registry and reported that the veteran was 
not listed as a radiation-exposed veteran.  Navy Dosimetry 
Center personnel estimated that the veteran's level of 
exposure was sufficiently low so as to preclude the need to 
monitor him.  The veteran has not supplied evidence of a 
greater dose estimate than provided by the Navy.  

Concerning the competence of the veteran's assertions of (1) 
that he was exposed to ionizing radiation, and (2) that his 
leukemia is the result of such exposure during active 
service, VA regards lay statements to be competent evidence 
of descriptions of symptoms of disease, disability, or 
injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but 
see Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 
2007) (lay diagnosis is competent if: (1) lay person is 
competent to identify the medical condition; (2) lay person 
is reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional); See also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  If 
the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.

In this case, there is no competent evidence of radiation 
exposure, thus, there is no basis to grant presumptive 
service connection for chronic myelogenous leukemia secondary 
to claimed exposure to radiation.

The question of direct service connection for chronic 
myelogenous leukemia due to claimed exposure to other toxic 
substances during active service was posed to a VA medical 
doctor who conducted the March 2007 VA compensation 
examination.  The physician noted that neither lymphocytic 
leukemia nor any other lymphatic disorder was shown, which 
precludes presumptive service connection for claims arising 
from herbicide exposure in Vietnam (the veteran had "blue-
water" service off the coast of Vietnam).  38 C.F.R. § 3.309 
(e).  The physician also noted that the veteran could not 
identify a specific chemical or pathogen to which he might 
have been exposed during active service.  The physician 
concluded, "Chronic myelogenous leukemia is not likely 
caused by any documentable toxic exposure either to chemicals 
or to ionizing radiation, or to pathogenic biological 
organisms in the military."  The physician reviewed the 
service medical records (SMRs) and found no basis to 
attribute chronic myelogenous leukemia to active service.  

Concerning service connection for gastrointestinal and/or 
stomach disturbances and a claimed chronic severe headache 
condition, the physician found no evidence of chronic 
symptoms of any of these claimed disorders.  The veteran 
reported only rare frontal headaches.  The only 
gastrointestinal symptom shown was indigestion, which the 
physician attributed to multiple medications for leukemia, 
including bone marrow graft.  The physician noted that bone 
marrow graft complications can include dry eyes, dry mouth, 
and mucositis of the tongue and oral cavity and urinary 
tract.  No other stomach or gastrointestinal disorder was 
found nor did the veteran complain of such symptoms.  The 
physician felt that the veteran's infrequent headaches were 
not associated with any event during active service nor were 
they attributed to a known diagnosis.  This raises the 
question of service connection for an undiagnosed illness, 
however.  



Because the veteran served in the Southwest Asia theatre 
during the Persian Gulf War era, presumptive service 
connection is available for chronic unexplained illness, 
including headaches, not attributable to a known diagnosis.  
The veteran's headaches, however, reportedly occurred so 
infrequently that they failed to meet the 6-months or longer 
chronicity requirement to qualify as a chronic undiagnosed 
illness under 38 C.F.R. § 3.317.  

For lack of any other health complaint, the physician 
concluded, "There are no undiagnosed conditions as a result 
of him serving on an aircraft carrier in the Red Sea during 
the first Gulf War."

After considering all the evidence of record, the Board finds 
that the preponderance of it is against each service 
connection claim.  Because the preponderance of the evidence 
is against each claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for chronic myelogenous 
leukemia, for a gastrointestinal disorder, for severe 
headaches, and for a stomach disorder with nausea, all 
claimed secondary to occupational exposure to ionizing 
radiation or to exposure to chemicals and paints, is 
therefore denied.  







ORDER

Service connection for chronic myelogenous leukemia secondary 
to exposure to ionizing radiation or secondary to exposure to 
chemicals and paints is denied.

Service connection for a gastrointestinal disorder secondary 
to exposure to ionizing radiation or secondary to exposure to 
chemicals and paints is denied.

Service connection for severe headaches secondary to exposure 
to ionizing radiation or secondary to exposure to chemicals 
and paints is denied.

Service connection for a stomach disorder with nausea 
secondary to exposure to ionizing radiation or secondary to 
exposure to chemicals and paints is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


